DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8 March 2022 have been fully considered but they are not persuasive. 
Applicant argues “Regarding Applicant’s argument that “ Claims 1-9 are rejected under 35 USC § 102 as allegedly anticipated by Liu (U.S. Publication 2015/0335164). Applicant respectfully traverses. Claim 1, as amended, recites: 1. A tensioning beam for an inflatable product, comprising: a first pair of flexible coupling layers and a second pair of flexible coupling layers; and 8a first layer comprising an array of a plurality of strips arranged in parallel along the first pair of flexible coupling layers and the second pair of flexible coupling layers; wherein a first portion of the first layer is sandwiched between the first pair of coupling layers and a second portion of the first layer is sandwiched between the second pair of coupling layers. Applicant respectfully submits that Liu fails to disclose or suggest at least: "a first layer comprising an array of a plurality of strips arranged in parallel along the first pair of flexible coupling layers and the second pair of flexible coupling layers," as recited in claim 1. The Examiner alleges that the claimed first layer is disclosed by the I-beam support structures 102 of Liu, and, with respect to the features previously recited in claim 9, the Examiner alleges that the claimed plurality of strips is disclosed by FIG. 4B of Liu. Liu describes I-beam structures 102, each including "a panel 202 made of a material having fibers that form an open cell mesh construction where the cells may she shaped, cut, or otherwise formed into various geometrical shapes," ([0040]). FIG. 4B, reproduced below, illustrates that "the panel 202 may be formed from a plurality of ligaments or frame members 420 that define a plurality of pores or open cells 422 therebetween" ([0047]). Regarding the frame members 420 themselves, Liu describes that they "may comprise a cloth or cast screen or mesh of fabric such as nylon, polyester or other durable material," or, in other implementations, "frame members 420 may be constructed by knotting or weaving together strands of materials such as twine, wire, string, or threads" ([0048]). 9AMENDMENT UNDER 37 CFR § 1.111Docket No.: 81610.00003Appln. No.: 16/251,216According, at best, Liu describes a panel 202 comprising strands/strings/threads that are woven together. There is no teaching or suggestion in Liu of any "strips," or in any of the frame members comprising "strips," as claimed. For at least these reasons, Applicant respectfully submits that claim 1 is patentable over Liu and that claims 2-8 are patentable at least by virtue of their dependencies. Applicant respectfully requests that the rejection under 35 USC 102 be reconsidered and withdrawn.”
The Examiner respectfully disagrees with Applicant’s arguments that Liu does not teach “strips”. As stated above, Liu teaches "frame members 420 may be constructed by knotting or weaving together strands of materials such as twine, wire, string, or threads" ([0048]). 9AMENDMENT UNDER 37 CFR § 1.111Docket No.: 81610.00003Appln. No.: 16/251,216American Heritage Dictionary® defines a strip as “a long narrow piece, usually of uniform width” (“strip”, American Heritage). There is nothing in the Applicant’s disclosure that defines “strips” and no reason, based on the broadest reasonable interpretation of the term, that Liu’s “twine, wire, string, or threads” can’t be considered strips.   
Claim Objections
Claims 1-8 are objected to because of the following informalities. Applicant has amended claims to read “flexible coupling members”. However, the specification teaches “flexible layers” and “coupling layers”. Applicant should amend the claims to keep the terms consistent with the specification.
Claim 3 is objected to because of the following informalities:  In claim 3, line 2, the phrase “second pairs” should be changed to read --second pair--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 includes the new limitation “a first layer comprising an array of a plurality of strips arranged in parallel along the first layer of flexible coupling layers and the second pair of flexible coupling layers”. It is not entirely clear what the applicant is claiming with this phrase as discussed in the rejection under 35 U.S.C. 112(b) below. However, the claim is currently creating relative positioning between the strips and the first and second pairs of flexible coupling layers. There is no drawing that shows the first and second pair of coupling layers with the strips and there is nothing in the original disclosure that provides details regarding any relative positioning between the strips and first and second pairs of coupling layers.
Claims 2-8 depend on claim 1 and are therefore rejected under 35 U.S.C. 112(a).  
Claim 5 includes the limitations that “a plurality of holes are included in the first portion of the first layer and the second portion of the first layer to facilitate the sandwiching arrangement and coupling between the tensioning beam and the first and second walls of the inflatable product”. Claim 1 has been amended to include “a plurality of strips”. These features are taught in separate embodiments (compare Figures 12A-12B and Figure 17). There is nothing in the original disclosure that teaches an embodiment with a plurality of strips and holes as claimed in claim 5.   
To make a prima facie case, it is necessary to identify the claim limitations that are not adequately supported, and explain why the claim is not fully supported by the disclosure. For example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination. The court found the "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" and, thus, "[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency." Id.; see also Stored Value Solutions, Inc. v. Card Activation Techs., 499 Fed.App’x 5, 13-14 (Fed. Cir. 2012) (non-precedential) (Finding inadequate written support for claims drawn to a method of processing debit purchase transactions requiring three separate authorization codes because "the written description [did] not contain a method that include[d] all three codes" and "[e]ach authorization code is an important claim limitation, and the presence of multiple authorization codes in [the claim] was essential".) See MPEP 2163IIA.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first layer comprising a array of a plurality of strips arranged in parallel along the first layer of flexible coupling layers and the second pair of flexible coupling layers”. There is insufficient antecedent basis for “the first layer of flexible coupling layers”. It is unclear based on the wording of the claim, what element the strips are part of since claim 1 claims that “the first layer comprises an array of a plurality of strips” but also claims “arranged in parallel along the first layer of flexible coupling layers and the second pair of flexible coupling layers”. It is unclear how the first layer comprises the array of strips but the strips also are arranged along the coupling layers. It doesn’t seem possible for the strips to be part of both the first layer and the coupling layers. 
Claims 2-8 are rejected for depending on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu (US 2015/0335164).
Regarding claim 1: Liu discloses a tensioning beam (tensioning structures 100 of Liu)  for an inflatable product (abstract of Liu), comprising: a first pair of flexible coupling layers (single weld strip 502 folded about a first lateral end of the panel 202 of Liu; see at least paragraph [0052] and Fig. 5B of Liu) and a second pair of flexible coupling layers (single weld strip 502 folded about a second lateral end of the panel 202 of Liu; see at least paragraph [0052] and Fig. 5B of Liu); and a first layer comprising an array of a plurality of strips arranged in parallel (plurality of ligaments or frame members 420 placed in parallel as shown in Fig. 4B of Liu as well as paragraph [0048] of Liu which discloses different configurations of the frame members 420) along the first layer of flexible coupling layers and the second pair of flexible coupling layers (see at least Figs. 2-5B which show I-beam structures with parallel strips, Fig. 4B and weld strip 502 coupled to the ends of the panel 202; since the panel is shown having parallel strips in Fig. 4B and the weld strip is shown covering an end of the panel, the relative positioning of the strips to the weld strip is shown and meets the limitations of the claim as best understood); wherein a first portion of the first layer is sandwiched between the first pair of coupling layers and a second portion of the first layer is sandwiched between the second pair of coupling layers (single weld strip 502 folded about a lateral ends of the panel 202 of Liu; see at least paragraph [0052] and Fig. 5B of Liu).  
Regarding claim 2: Liu discloses the tensioning beam of claim 1, wherein the first layer is one of an anti-elongation layer and a laminated multi-layer (see at least paragraph [0061] of Liu).  
Regarding claim 3: Liu discloses the tensioning beam of claim 1, wherein each of the first pair of flexible coupling layers and the second pair of flexible coupling layers comprises a flexible thermal plastic material to facilitate coupling of the tensioning beam to first and second walls of the inflatable product (see at least paragraph [0050] of Liu which discloses weld strips being formed of PVC). 2AMENDMENT UNDER 37 CFR § 1.111Docket No.: 81610.00003 Appln. No.: 16/251,216  
Regarding claim 4: Liu discloses the tensioning beam of claim 3, wherein the first pair of flexible coupling layers is folded about the first portion of the first layer, the first portion comprising an end of the first layer adjacent the first wall and the second pair of flexible coupling layers is folded about the second portion of the first layer, the second portion comprising an opposite end of the first layer adjacent the second wall (see at least Figs. 1, 2 and 5B and paragraphs [0050]-[0052] of Liu).  
Regarding claim 5: Liu discloses the tensioning beam of claim 3, wherein a plurality of holes are included in the first portion of the first layer and the second portion of the first layer to facilitate the sandwiching arrangement and coupling between the tensioning beam and the first and second walls of the inflatable product (see at least Figs. 3, 4A and 4B which shows apertures 306 and pores 422 in the first layer).  
Regarding claim 6: Liu discloses the tensioning beam of claim 1, further comprising a coupling structure, wherein each of the first pair of flexible coupling layers and the second pair of flexible coupling layers are folded about the coupling structure and in contact with at least two sides of the coupling structure (via the portion of 202 which the weld strip 502 is folded about and coupled to as shown in Fig. 5B).  
Regarding claim 7: Liu discloses the tensioning beam of claim 1, wherein the first portion of the first layer and the second portion of the first layer are respectively coupled between the first pair of flexible coupling layers and the second pair of flexible coupling layers using high frequency welding, hot coupling, adhering, suturing, seaming (see at least paragraph [0051] of Liu which discuses coupling the weld strips to the panel).  
Regarding claim 8: Liu discloses the tensioning beam of claim 1, wherein each of the first pair of flexible coupling layers and the second pair of flexible coupling layers comprises a 3AMENDMENT UNDER 37 CFR § 1.111Docket No.: 81610.00003Appln. No.: 16/251,216C-shaped cross-section, respectively sandwiching the first portion and the second portion of the first layer (see at least Fig. 5B of Liu which shows 502 in a C-shape).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619